(2004); NRAP 21(c) (providing that a petition for an extraordinary writ
                other than prohibition or mandamus generally shall be sought in the same
                manner as a petition for a writ of prohibition or mandamus).
                            Having reviewed the petition and its supporting
                documentation, we conclude that our intervention by way of extraordinary
                writ relief is not warranted as petitioners have an adequate legal remedy
                available in the form of an appeal from the district court order denying
                their petition for a writ of prohibition or mandamus.    See NRS 34.020(2);
                Ashokan v. State, Dep't. of Ins., 109 Nev. 662, 665-66, 856 P.2d 244, 246
                (1993) (explaining that this court has jurisdiction to consider an appeal
                from a district court order denying a petition for a writ of prohibition or
                mandamus). Accordingly, we
                            ORDER the petition DENIED.'




                                                                 /                       J.
                                                           Hardesty



                                                           Parraguirre


                                                                                         J.




                     "In light of this order, we deny petitioner's August 14, 2013,
                emergency motion for a stay as moot.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                cc: Hon. James Todd Russell, District Judge
                     Tory M. F'ankopf
                     Pite Duncan, LLP
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A